                              UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF CALIFORNIA

DAVID FLORENCE,

                    Plaintiff,               No. 2:11-cv-3119 TLN KJN P
          vs.

COLTER,

                    Defendant.               ORDER & WRIT OF HABEAS CORPUS
                                     /       AD TESTIFICANDUM

        Glynn Ward, inmate #P-80171, a necessary and material witness in proceedings in this
case on January 14, 2019, is confined in North Kern State Prison, P.O. Box 5000, Delano, CA
93216, in the custody of the Warden; in order to secure this inmate’s attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate in Court, 15th Floor, Courtroom #2, United States District Courthouse, 501 I Street,
Sacramento, California on January 14, 2019, at 9:00 a.m.

          ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or
as ordered by the court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ; and

       3. The Clerk of the Court is directed to serve a courtesy copy of this order and writ of
habeas corpus ad testificandum on the Out-To-Court Desk, California State Prison – Sacramento,
and on the non-party witness Glynn Ward, inmate #P-80171, at the address set forth above.


                        WRIT OF HABEAS CORPUS AD TESTIFICANDUM
To: The Warden of North Kern State Prison, P.O. Box 567, Delano, CA 93216-0567:

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.
Dated: December 5, 2018



/flor3119.841nk.2
